Citation Nr: 9908004	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for the residuals of a shell fragment wound to the 
neck, with limited motion and injury to Muscle Groups XXII 
and XXIII, currently rated as 30 percent disabling.

2.  Entitlement to the assignment of a higher disability 
evaluation for the residuals of a shell fragment wound to the 
posterior chest wall with shoulder atrophy and pulmonary 
residuals, and injury to Muscle Groups IV and XXI, currently 
rated as 30 percent disabling.  

3.  Entitlement to the assignment of a higher disability 
evaluation for disfiguring scars of the face and neck, 
currently rated as 30 percent disabling.  

4.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had verified active service from July 1943 to 
November 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
from the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

As discussed below, the Board will remand the issues of 
entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the posterior chest wall with 
shoulder atrophy and pulmonary residuals, and injury to 
Muscle Groups IV and XXI, and entitlement to TDIU.  


FINDINGS OF FACT

1.  The residuals of the veteran's shell fragment wound to 
the neck (Muscle Groups XXII and XXIII) is manifested 
primarily by pain, and decreased mobility, with motion to the 
shoulder level productive of no more than severe muscle 
disability.

2.  The veteran's scar on the right side of the neck is 
severely disfiguring, but without discoloration, color 
contrast, exceptionally repugnant deformity of one side of 
the face, or repugnant bilateral disfigurement.

3.  The veteran's scar on the right side of the neck is 
tender on objective demonstration.

4.  The veteran's scar of the posterior chest wall is tender 
and painful on objective demonstration.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for the residuals of a 
shell fragment wound to the neck, with limited motion and 
injury to Muscle Groups XXII and XXIII, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
4.40, Diagnostic Codes 5221, 5222 (1998).

2.  A rating in excess of 30 percent for disfiguring scars of 
the face and neck is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, Diagnostic Code 7800 (1998).

3.  A separate 10 percent rating for tender scar of the right 
side of the neck is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, Diagnostic Code 7804 (1998).

4.  A separate 10 percent rating for a tender scar of the 
posterior chest wall is warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for an increased evaluation is well grounded if the 
appellant indicates that he has suffered increased 
disability.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992); Jones v. Brown, 7 Vet.App. 134, 138 (1994).  

It is essential in the evaluation of a disability that each 
disability be viewed in relationship to its history.  
38 C.F.R. § 4.1 (1998).  In August 1944, the veteran 
sustained a gunshot injury from a machine gun.  The bullet 
entered posteriorly at the 4th dorsal vertebrae, medial to 
the vertebral border on the right scapula and exited at the 
base of the neck on the right side.  The veteran underwent 
debridement of the wound, and was treated thereafter for many 
months.  In early September, the wound was sutured.  In 
October 1994, a consultation report contained the opinion 
that the veteran's injury had included damage to the apex of 
the right lung, or to the nearby pleural cavity, with 
resultant hemorrhage in this area.  Also in October 1994, it 
was noted that a cicatricial deformity had developed on the 
right side of the neck pulling down the cheek and causing 
limited backward motion of the right shoulder.  Beginning in 
March 1945, the veteran underwent three surgeries for 
excision of the scar on the right side of the neck.  

Based upon service records, the RO, in a December 1945 rating 
decision, granted service connection for the residuals of a 
gunshot wound to the right, back, lung, shoulder, neck and 
right leg.  The RO assigned a temporary 100 percent 
disability evaluation, effective from November 1945.  

A July 1946 VA examination report (with illustrations) 
indicated that there was a 9 1/2-inch exit scar on the right 
side of the neck.  There were keloid changes in the upper 
part of the scar with contracture of the scar pulling down 
the right angle of the mouth.  The scar limited neck rotation 
by 1/3.  The scar was red in color and keloid changes were 
noted along the collar line.

On the posterior chest wall, there was a 2 1/4 x 1 1/4-inch scar.  
It was described as non-tender and non-depressed.  There was 
mild atrophy in the area of the scar but there was no 
weakness of the muscle and the shoulder joint was intact.  
There were areas of increased fremitus and harsh breath 
sounds with impaired percussion. 

A February 1947 rating decision separated the resulting 
disabilities as follows: the residuals of a shell fragment 
wound to the neck, including scarring with limited motion and 
injury to Muscle Groups XXII and XXIII; the residuals of a 
shell fragment wound to the posterior chest wall including 
scarring with shoulder atrophy and pulmonary residuals, and 
injury to Muscle Groups IV and XXI; and disfiguring scars of 
the face and neck.  Each disability was considered 30 percent 
disabling.  These ratings have remained in effect since then 
and are now protected.  See 38 U.S.C.A. § 110 (West 1991); 
38 C.F.R. § 3.951(b) (1998).

Disability evaluations are based on the comparison of 
clinical findings with applicable schedular criteria.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  The location of foreign bodies may establish the 
extent of the missile's penetration and associated damage.  
Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability. 38 C.F.R. § 4.56 (1998).  

The veteran filed his claim for increased ratings in April 
1997, and has appealed the October 1997 rating decision that 
denied his claim.  Effective July 3, 1997, the criteria for 
rating muscle injuries were revised.  The evidence will be 
applied to the rating criteria that are most favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under 38 C.F.R. § 4.56, concerning factors to be considered 
in evaluating residuals of healed wounds involving muscle 
groups, in effect prior to July 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles was a simple wound of 
muscle without debridement, infection or effects of 
laceration.  The history and complaint includes service 
department records of a wound of slight severity or 
relatively brief treatment and return to duty; healing with 
good functional results; and no consistent complaint of 
cardinal symptoms of muscle injury or painful residuals.  
Cardinal or principal symptoms include weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement.  
Objective findings of slight disability included minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus; no significant impairment of 
function and no retained metallic fragments.  38 C.F.R. 
§§ 4.50, 4.56(a) (1996).

As revised effective in July 3, 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles is a simple wound of 
muscle without debridement or infection.  The history and 
complaint includes service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
loss of power, weakness, undue fatigue-pain, and uncertainty 
or incoordination of movement.  Objective findings of slight 
disability include minimum scar; no evidence of fascial 
defect or of atrophy or of impaired tonus; no impairment of 
function and no retained metallic fragments in muscle tissue.  
38 C.F.R. §§ 4.50, 4.56 (1998).

Under the old regulation, disabilities classified as causing 
"moderate" disability of muscles included a through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragment.  
History and complaint included evidence of hospitalization 
for treatment of the wound, and objective findings included 
signs of moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R § 4.56(b) (1996).

Under the revised regulation, disabilities classified as 
causing "moderate" disability of muscles includes a through 
and through or deep penetrating wound of short track by a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
includes service department record or in service treatment 
for the wound; and consistent complaints of one or more of 
the cardinal symptoms of loss of power, weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement 
(in particular functions controlled by the injured muscles).  
The objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (1998).

Under the old regulation, the type of injury causing 
"moderately severe" disability normally resulted from a 
through-and-through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity.  Objective findings would include relatively large 
entrance and (if present) exit scars, situated as to indicate 
the track of missile through important muscle groups.  There 
would be indications on palpation of moderate loss of deep 
fasciae, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) would give positive evidence of marked or moderately 
severe loss.  38 C.F.R. 4.56, 4.72 (1996).

Under the revised regulation, the type of injury noted by the 
regulation as causing "moderately severe" disability normally 
resulted from a through-and-through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  History 
and complaint includes service department record or other 
evidence of hospitalization for prolonged treatment of the 
wound, and consistent complaint of cardinal symptoms of loss 
of power, weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include entrance and (if present) exit scars, 
situated as to indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation 
of loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would give positive evidence of impairment.  
38 C.F.R. § 4.56 (1998).

As revised effective in July 3, 1997, 38 C.F.R. § 4.56 
provides that an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, or the evidence establishes that the muscle 
damage is minimal.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.

A.  Neck, Muscle Groups XXII and XXIII

It is noted that the report of the VA examination in June 
1997 indicates that the veteran's service records were not 
available to the examiner, although the most recent volume of 
his VA treatment records were available.  Nor does the record 
otherwise reflect that the claims folder was transferred so 
as to be available to the examiner.  The examiner did obtain 
a history from the veteran which is, as reported in the 
examination report, essentially consistent with the record.  
While the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  

Diagnostic Code 5322 is for Muscle Group XXII, the muscles in 
the front of the neck, that is, the lateral, supra and 
infrahyoid group, including (1) the trapezius I (clavicular 
insertion); (2) sternocleidomastoid; (3) the "hyoid" muscles; 
(4) sternothyroid; and (5) digastric.  The functions of these 
muscles include rotary and forward movements of the head; 
respiration; and deglutition (the act of swallowing).  
38 C.F.R. § 4.73 (1998).

Diagnostic Code 5323 is for Muscle Group XXIII, the muscles 
of the side and back of the neck, including the suboccipital, 
lateral vertebral and anterior vertebral muscles.  These 
muscles control movements of the head and fixation of the 
shoulder movements.  38 C.F.R. § 4.73 (1998). 

For both Diagnostic Codes 5322 and 5323, a noncompensable 
evaluation is assigned for slight disability, a 10 percent 
evaluation is assigned for moderate disability, a 20 percent 
evaluation is assigned for moderately severe disability, and 
a 30 percent evaluation is assigned for severe disability. 38 
C.F.R. § 4.73 (1998).  These diagnostic codes are essentially 
alike before and after the July 1997 revision.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55 (1998).  
The following principles as to combination of ratings of 
muscle injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint, either 
alone or in combination or limitation of the arc of motion 
will govern the ratings: (a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder girdle and arm, (2) 
forearm and hand, (3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, the rating for the 
major group will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55, as in effect prior to July 3, 
1997.

The 30 percent evaluation currently assigned is the highest 
evaluation assignable for muscle injuries to Muscle Groups 
XXII and XXIII.  The Board also considers, however, 
functional loss due to pain.  It is recognized that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or an infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (1998).  Functional 
impairment due to pain must therefore, be considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 

The currently assigned 30 percent rating includes disability 
due to painful, limited motion.  I note that the examiner at 
the June 1997 examination pointed out that motor strength was 
normal for size and age in available range in both upper 
extremities.  Deep tendon reflexes in biceps and brachial 
radialis and triceps were one plus and symmetric.  Sensation 
to pinprick was symmetric and sharp in the upper extremities.  
While there is pain, the extent that it causes functional 
limitation is encompassed under the diagnostic code for 
limited motion.  Further, there is no objective evidence of 
excess fatigability, incoordination, or other manifestations 
that might demonstrate additional functional impairment.  I 
conclude that the schedule does not support an increased 
rating due to pain alone.  Rather, the functional limitations 
due to pain are assessed in assigning the appropriate 
percentage rating under the diagnostic code.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.20, 4.40, Part 4 (1998).


B.  Scars

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1998).  Nonetheless, 
under 38 C.F.R. § 4.14 (1998), evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet.App. 
259 (1994), it was held that the disabling manifestations of 
a scar warranted separate 10 percent evaluations under three 
different diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
disability.  Therefore, the scar was to be rated separately 
under 38 C.F.R. § 4.25 unless it constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, at 261.  The critical element cited was "that 
none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id., at 262.  
As such, the veteran will be assigned separate evaluations 
under the applicable codes.

The veteran's scars were described in the June 1997 VA 
examination report as follows:  (1) a 1 by 4 centimeter scar 
in the back, just medial to the scapula; (2) a 15-centimeter 
L-shaped scar on the right side of the neck, extending down 
to the superior margin of the trapezius; and (3) a 6-
millimeter scar on the left side of the neck beginning just 
below the lower border of the mandible.  However, as noted 
above in the description of the injuries sustained by the 
gunshot wound and in the listing of service-connected 
disabilities, the small scar on the left side of the neck is 
not service-connected.  

i.  Diagnostic Code 7800

Diagnostic Code 7800, for disfiguring scars of the head, face 
or neck, provides a 10 percent rating is assigned for 
moderate disfigurement.  A 30 percent rating is assigned for 
severe disfiguring scars, especially if producing a marked 
and unsightly deformity of the eyelids, lips or auricles.  
Complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement is 
rated 50 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  When in addition to tissue loss and cicatrization 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 may be increased to 80 
percent, and the 30 percent to 50 percent.  

The disfiguring scars of the neck are currently rated as 30 
percent disabling under Diagnostic Code 7800.  The record 
does not support the assignment of a higher schedular 
evaluation under this diagnostic code.  First, the scar is on 
the neck; although it may intrude on the jawline of the 
facial area, complete or exceptionally repugnant deformity of 
one side of the face is not demonstrated.  Moreover, the scar 
is predominantly on the right side of the neck, so marked or 
repugnant bilateral disfigurement is, likewise, not 
demonstrated.  Nonetheless, the current 30 percent rating may 
be increased to 50 percent if, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like.  The record contains black and white photographs 
the initial scarring, which show significant scarring.  
However, the 1997 examiner does not describe any 
discoloration, color contrast, or the like, nor is it 
contended that such exists, so as to support elevating the 30 
percent rating to 50 percent.  Therefore, a higher evaluation 
under Code 7800 is not warranted.  

ii.  Diagnostic Code 7803

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulcerations.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (1998).  In this case, there has been no 
evidence of ulceration  associated with any of the scars. 

iii.  Diagnostic Code 7804

A 10 percent evaluation is warranted for superficial scars, 
which are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Diagnostic Code 7804 (1998).  The June 1997 
examination report indicated that the scars were tender.  
Since tenderness is a separate and distinct manifestation, 
similar to the situations discussed above, each scar may be 
rated separately from the muscle injury.  See Esteban, at 
259, 261-62.  Accordingly, separate 10 percent ratings are 
warranted under Diagnostic Code 7804 for the scar on the 
right side of the neck and the scar on the posterior chest 
wall.

iv.  Diagnostic Code 7805

Diagnostic Code 7805 also provides that scars shall be rated 
on limitation of function of the part affected.  In regard to 
the scar on the neck right side of the neck, the examiner 
reported at the July 1946 examination that the scar 
restricted the neck range of motion by 1/3.  The most recent 
VA examination report in 1997 noted there was a loss of range 
of motion of the neck due to webbing from this scar.  The 
range of motion of the neck recorded in the report of the 
1997 examination included flexion of 15 degrees, extension of 
21 degrees, rotation to the right of 45 degrees, rotation to 
the left of 40 degrees, right lateral flexion of 10 degrees 
and left lateral flexion of 15 degrees.  As the examiner 
noted that on turning or tilting the head to the left, there 
was webbing of the scar over the right side of the neck with 
resultant limitation of motion, it might be inferred that the 
scar creates a loss of 5 degrees of rotation and lateral 
flexion, when the measurements of these right and left 
movements are compared.  However, care must be taken not to 
use the limitation of motion due to the muscle injury - 
compensated under the diagnostic codes at 38 C.F.R. § 4.73 - 
in rating any limitation of function, e.g., limitation of 
motion, due solely to the scar.  The functions of Muscle 
Group XXII include rotary and forward movements of the head, 
and the functions of Muscle Group XXIII include movements of 
the head.  These losses were compensated in the evaluation 
assigned for this muscle injury.  Therefore, any separate 
evaluation concerning functional limitations would amount to 
pyramiding which is prohibited under 38 C.F.R. § 4.14.  
Esteban, at 261.  The Board concludes, on the basis of 
38 C.F.R. § 4.14, that a separate, compensable rating is not 
warranted for any limitation of function due to scarring.

Nonetheless, the Board notes that limitation of motion of the 
cervical segment of the spine is rated under 38 C.F.R. 
§ 4.71a, Code 5290, as 10 percent for slight, 20 percent for 
moderate, and 30 percent for severe.  Even if it were as 
likely as not that the scar resulted in an additional 5-
degree unilateral loss of rotation and lateral flexion, which 
is not established on the record, so that a separate rating 
for such limitation would not be prohibited by 38 C.F.R. 
§ 4.14, the total limitation of motion of the neck -- 
including forward flexion, lateral flexion to the right and 
left, rotation to the right and left, and backwards extension 
- due to the scarring alone would be minimal, that is, less 
than the slight limitation of motion needed for assignment of 
a 10 percent rating under Diagnostic Codes 7805 and 5290.  

There is no medical evidence that the neck scarring 
interferes with other functions such as mastication or 
speech; thus, evaluation for limitation of function under 
Code 7805 is not appropriate.  Moreover, the scar involving 
the posterior chest wall has not been shown to impair any 
function of the affected muscle.  

Two separate 10 percent ratings - for the scar on the back 
and on the right side of the neck -- are granted for painful 
and tender scars under Diagnostic Code 7804.

C.  Extraschedular

As noted above, the veteran has the maximum schedular rating 
under Diagnostic Code 5322 or 5323.  The veteran's 
representative contends that the veteran should be considered 
for an extraschedular rating.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Bagwell 
at 339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disabilities 
produce such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, the veteran is now 74 
years of age and formerly worked on an assembly line that 
produced air conditioners.  He has reported that he has not 
worked since 1977.  Significantly, however, the record does 
not show that he stopped working due to the service-connected 
disabilities discussed above, or that they markedly 
interfered with his work.  For instance, the veteran has not 
produced any documents from his former employer to this 
effect. 

Moreover, a review of the claims file does not show that 
these service-connected disabilities required hospitalization 
during the period in question.  In fact, the record does not 
indicate that his disabilities have required hospitalization 
or extensive treatment since service discharge in 1945.  
Although he complains of a pain with limitation of motion, 
the ratings in effect adequately compensates him for these 
manifestations.  Neither the veteran's statements nor the 
medical records indicate that the disabilities discussed 
above warrant the assignment of an extraschedular evaluation.



ORDER

An increased rating for the residuals of a shell fragment 
wound to the neck, with limited motion and injury to Muscle 
Groups XXII and XXIII, is denied.

An increased rating for disfiguring scars of the face and 
neck under Diagnostic Code 7800, is denied, however a 
separate 10 percent rating is granted for a tender scar of 
the right side of the neck, subject to controlling 
regulations governing the payment of monetary benefits.

A separate 10 percent rating is granted for a tender scar of 
the posterior chest wall, subject to controlling regulations 
governing the payment of monetary benefits.


REMAND

Concerning the rating for the residuals of a shell fragment 
wound to the posterior chest wall with shoulder atrophy and 
pulmonary residuals and injury to Muscle Groups IV and XXI, 
the Board notes that the regulations concerning disability 
evaluations involving the respiratory system were changed, 
effective from October 7, 1996.  As noted above, the veteran 
has appealed an October 30, 1997, rating decision, but he 
filed his claim for an increased rating in April 1997.  Thus, 
the rating criteria that are most favorable to the veteran 
should be applied.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The notes following former Diagnostic Code 6818 indicate that 
disabling injuries of shoulder girdle muscles, Muscle Groups 
I through IV, will be separately rated for combination with 
residuals of pleural cavity injury, including gunshot wound.  
38 U.S.C.A. §38 C.F.R. § 4.97 (1996).  

Note 3 following the new general rating formula for 
restrictive lung disease, Diagnostic Codes 6840 through 6845, 
provides that gunshot wounds of the pleural cavity with 
bullet or missile retained in lung, pain or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion shall be 
rated at least 20-percent disabling; disabling injuries of 
shoulder girdle muscles (Groups I to IV) shall be separately 
rated and combined with ratings for respiratory involvement; 
and involvement of Muscle Group XXI (DC 5321), however, will 
not be separately rated.  62 Fed. Reg. 30235- 30240 (1997).

In regard to pulmonary dysfunction, in June 1997, the veteran 
reported that he has been short of breath since the inservice 
injury.  It was noted that the veteran had a history of 
chronic obstructive pulmonary disease (COPD).  The VA 
physician considered the veteran's pulmonary condition and 
its relation to the gunshot residuals.  He noted that the 
veteran reported that he has not had any lung-related 
surgery.  He further noted that the location of the scars 
would suggest that the phrenic nerve could have been injured, 
that X-ray studies of the chest completed in November 1996 
was consistent with hypertension from COPD, and that there 
was no mention of elevation of the hemidiaphragm, which would 
be expected with ipsilateral phrenic nerve injury.  

Although the examiner commented that it did not appear that 
the veteran had any pulmonary residuals related to his 
gunshot wound, the veteran has not been specifically examined 
for possible lung-related residuals.  Further, the veteran 
has not been supplied laws and regulations that pertain to 
pulmonary residuals.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of current disability 
resulting from the residuals of a shell 
fragment wound to the posterior chest 
wall with shoulder atrophy and pulmonary 
residuals, and injury to Muscle Groups IV 
and XXI, in particular, whether any 
respiratory disability is present.  All 
indicated tests and studies, including 
any appropriate pulmonary diagnostic 
testing, should be accomplished if not 
contraindicated, and the findings 
reported in detail.  The examiner should 
indicate if any particular test is 
contraindicated.  If there is no 
association between an existing pulmonary 
disorder and the veteran's gunshot wound 
to the posterior chest wall, the examiner 
must specifically so indicate.  If 
possible, the examiner should delineate 
the manifestations that can be 
objectively attributable to the gunshot 
wound.  If this is impossible, the 
examiner should so state. The claims file 
must be made available to the examiner.

2.  The RO should evaluate the 
appellant's claim of entitlement to an 
increased rating for residuals of gunshot 
wound to the posterior chest wall with 
consideration of the most recent changes 
in the regulations that pertain to rating 
respiratory and muscle disabilities.  Any 
additional development necessary should 
be undertaken before the RO considers the 
disability under the new rating criteria.  
The RO should also thereafter again 
consider the claim for TDIU based on the 
revised disability evaluations, including 
the additional separate ratings for 
tender scars granted in this decision of 
the Board.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, 
including the new rating criteria, and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



- 16 -


- 3 -


